Citation Nr: 0739477	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include postoperative herniated nucleus pulpous of the 
lumbar spine.   

2.  Entitlement to service connection for residuals of a 
gunshot wound to the left fourth finger.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  The veteran also had reservist duty.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to service 
connection for a back disability and residuals of a gunshot 
wound to the left fourth finger.      

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the veteran's claims 
folder.  In October 2007, after the appeal was transferred to 
the Board, the veteran submitted additional evidence in 
support of the claim to the Board with a waiver which waived 
his right to have the case remanded to the RO for review of 
the additional evidence.  Therefore, the Board finds that a 
remand for the RO's initial consideration of this evidence is 
not required and the Board may proceed with the adjudication 
of this appeal.  38 C.F.R. § 20.1304(c).  

The appeal of entitlement to service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 




FINDINGS OF FACT

1.  A fracture of the left ring finger was noted upon 
enlistment examination and existed prior to service.  

2.  There is no competent evidence that the fracture of the 
left ring finger as a residual of a gunshot wound increased 
in severity during service.     


CONCLUSION OF LAW

A residual disability due to a gunshot wound to the left 
fourth finger existed prior to service and was not aggravated 
by active service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A lay statement alone is not competent evidence that the 
condition pre-existed service (e.g., the claimant's reported 
medical history).  Independent medical evidence is needed to 
support a finding that the disorder pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that demonstrates that the injury or disease preexisted 
service and was not aggravated by such service.  The 
government may show a lack of aggravation by establishing by 
clear and unmistakable evidence that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  See 38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 
2003).

If a preexisting disorder is noted upon entry into service, 
and the claimant brings a claim for service connection on the 
basis of aggravation under section 1153, the burden falls on 
the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1).  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability.  Davis v. Principi, 276 F. 3d 1341, 
1345 (Fed. Cir. 2002).  Section 1153 requires an increase in 
the severity of the preexisting condition, as distinguished 
from the mere recurrence of manifestations of the pre-service 
condition.  Id.   The United States Court of Appeals for the 
Federal Circuit held that evidence of temporary flare-ups 
symptomatic of an underlying preexisting condition, alone, is 
not sufficient for a non-combat veteran to show increased 
disability under 38 U.S.C.A. § 1153 unless the underlying 
condition is worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); see also Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The veteran contends that the residual disability to the left 
fourth finger due to a gunshot wound increased in severity 
during service.  He contends that prior to entering service, 
he sustained a gunshot wound to the left hand.  He states 
that he was in the hospital for a few days and his left hand 
and arm were put in a cast.  He reports that prior to 
entering service, the cast was removed and he did not have 
any pain in the left hand; he was able to manipulate things 
and pick things up.  He then asserts that his left hand 
healed with full abilities.  The veteran contends, however, 
that in boot camp, his left hand was sore and hurt a lot, and 
his hand seemed to freeze up.  He contends that the left 
fourth finger disability was aggravated in service.  See the 
veteran's testimony at the Board hearing in August 2007.  

The Board finds that the fracture to the left fourth finger 
was "noted" upon enlistment examination in October 1963.  
The term "noted" denotes only such defects, infirmities, or 
disorders as are recorded in examination reports at service 
entrance examination, acceptance, and enrollment.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe, supra.  
The defect, infirmity, or disorder must be detected and noted 
at entrance examination by a person who is qualified through 
education, training, or experience to offer medical 
diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In the October 1963 report of medical history, the examining 
physician noted that the veteran had a fractured left ring 
finger, three months ago, with no sequelea.  The Board 
concludes that this is sufficient evidence that the fracture 
of the left fourth finger was detected and noted upon 
enlistment examination by the examining physician.  The Board 
finds that even though the veteran was found to be qualified 
for enlistment, the existence of the fracture of the left 
fourth finger was still "noted" upon enlistment 
examination, and therefore, the presumption soundness does 
not apply.  See 38 U.S.C.A. §§ 1111, 1137.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner, supra.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt, supra.   

After review of the record, the Board concludes that the 
veteran has not met the burden of establishing aggravation of 
the preexisting disorder.  See Wagner, supra.  There is no 
evidence of an increase in disability in service.  The 
competent evidence of record establishes that the fracture of 
the left fourth finger was not aggravated by the veteran's 
period of service.  The service medical records do not show 
any treatment for the fracture of the left fourth finger.  
Separation examination dated in September 1965 indicates that 
examination of the upper extremities was normal.  

In fact, there is competent evidence that the left fourth 
finger was not aggravated in service.  The January 2007 VA 
examination report reflects a diagnosis of ankylosis of the 
left ring finger secondary to the gunshot wound.  The January 
2007 VA examination report indicates that the examiner opined 
that the veteran's left hand gunshot wound residuals were not 
aggravated or permanently worsened during service since this 
was basically a blow-out sot of the base of the proximal 
phalanx and the finger was already rendered unusable at the 
time the veteran entered service.  

The Board finds that the January 2007 VA examination report 
to be probative because the report was based upon the 
findings of a physical examination of the veteran and a 
review of the veteran's medical history.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

The veteran has submitted medical statements and his own 
statements in support of his contention that the residual 
disability of the gunshot wound to the left fourth finger was 
aggravated in service.  In a September 1980 statement, Dr. 
J.T. noted that the veteran had a gunshot wound to the left 
fourth finger in 1963 and he was unable to bend the finger.  
In a September 1980 statement, Dr. U.S. stated that the 
veteran had a gunshot wound to the left ring finger in 1963 
which resulted in the shortening of the finger and total loss 
of movement.  A November 1980 VA examination report indicates 
that x-ray examination of the left ring finger revealed 
evidence of residuals of an old healed fracture of the 
proximal end of the proximal phalanx of the ring finger.  The 
diagnosis was residuals of a gunshot wound of the left fourth 
finger with ankylosis.  In an April 2005 statement, Dr. J.T. 
noted that the veteran had stiffness in the left hand which 
was getting progressively worse over the years.  He indicated 
that the veteran had hurt his hand in the Army.  In a July 
2006 statement, Dr. D.H. noted that the veteran had a gunshot 
wound to the left hand in 1963 which has gotten worse over 
the years.  

The Board finds that the medical evidence and medical 
statements noted above do not establish that the residuals of 
the gunshot wound to the left fourth finger increased in 
severity during service.  This evidence only establishes that 
there are residuals of the gunshot wound to the left fourth 
finger and such residuals worsened over time.  It also 
appears as though the statements were based solely on the 
veteran's historical recollection, which is inconsistent with 
the contemporaneous service medical records.  As such, this 
evidence does not establish that the left hand disability 
worsened or increased in severity during service.    

The veteran's own implied assertions and the assertions in 
the lay statements submitted in August 2005 (that the 
residual disability due to the gunshot wound to the left 
fourth finger was aggravated during service) are afforded no 
probative weight in the absence of evidence that the veteran 
and his friends and family members who submitted the August 
2005 statements have the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his observable symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995) (the Court held that a layperson was 
considered competent to testify as to the symptoms of a 
disability, such as pain). There is no evidence of record 
that the veteran or the persons who submitted the statements 
in August 2005 have medical expertise.  The veteran has not 
submitted any medical evidence which supports his contentions 
that aggravation in service occurred.     

In summary, the probative evidence of record establishes that 
the residual disability due to the gunshot wound to the left 
fourth finger preexisted service and was not aggravated 
during service.  A preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.  



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in August 2004, April 2005, and 
November 2006.  The VCAA letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for service connection, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The November 2006 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. 

Although a portion of the VCAA notice was provided to the 
veteran subsequent to the initial AOJ unfavorable decision, 
the Board finds that there is no prejudice to the veteran.  
As noted above, the veteran was provided with content-
complying notice in August 2004, April 2005, and November 
2006.  After the November 2006 VCAA notice was provided, the 
veteran had almost three months to respond to the notice and 
submit additional evidence in support of his claim.  The 
claim was readjudicated in February 2007.  The Board points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Service 
medical records from the veteran's period of active duty were 
obtained.  The veteran reported that he served with the 
reserves and inactive reserves from 1965 to 1969 and these 
records are not associated with the claims file.  However, 
such records are not relevant since the veteran contends that 
the left hand disability increased in severity during his 
period of active duty.  As noted above, these records are 
associated with the claims file.  The veteran also reported 
that he did not seek treatment for the residuals of the 
gunshot wound to the left fourth finger while in service.  
See the August 2007 Board hearing transcript.  The veteran 
reported that after service, he sought treatment for the left 
hand disability in 1966, and he was unable to obtain those 
treatment records.  See the August 2007 Board hearing 
transcript. 

Private medical records from S.M.H.C.S. and P.C.M.H. were 
obtained and associated with the file.  Treatment records 
from Dr. J.T. were obtained and associated with the file.  
Statements from Drs. J.T., U.S., and D.H., were associated 
with the file.  The veteran's Social Security records were 
also associated with the file.  There is no identified 
relevant evidence that has not been accounted for.  In 
January 2007, the veteran was afforded a VA examination to 
obtain a medical opinion as to whether the residuals of the 
gunshot wound to the left fourth finger were aggravated in 
service.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the left fourth finger is not warranted and the 
appeal is denied. 



REMAND

Additional development is necessary before the claim for 
service connection for a back disability can be decided on 
the merits.  The veteran avers that service connection for 
his back disorder is warranted because he initially injured 
his back during boot camp in 1963 or 1964 while loading small 
arms weaponry into a truck.  He also states that he injured 
his back in Dallas, Texas, while serving in the reserves.  He 
adds that he went to his family doctor after the weekend 
drills.  In an August 2004 statement, the veteran stated that 
he served two years in the active reserves in Dallas, Texas, 
from 1965 to 1967, and in the inactive reserves from 1967 to 
1969.  

In August 2004, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) but only indicated that the veteran served from March 
1963 to October 1965.  Only the veteran's service medical 
records from his period of active duty from October 1963 to 
October 1965 are associated with the claims folder.  It does 
not appear that the RO made an attempt to verify the dates of 
the veteran's reservist service from 1965 to 1969 and to 
obtain the medical records associated with his reservist 
duty.  The Board finds that the RO/AMC should make a further 
request to the NPRC for any additional reserves service 
medical records dated from 1965 to 1969.  Given the veteran's 
appellate assertions, VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)-(3).    

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should verify the dates 
of the veteran's reserves service from 
1965 to 1969.  

2.  The RO/AMC should contact the NPRC 
or any other service agency deemed 
appropriate and request a search for 
any service medical records, to include 
health records, clinical records, and 
medical records dated from 1965 to 1969 
while the veteran served with the 
reserves in Texas.  

3.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


